DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/08/2022 is acknowledged and entered by the Examiner. Claims 1, 5-7, and 13 have been amended. Claims 1-20 are currently pending in the instant application.  
The objection of claim 13 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-12 and 14-20 under 35 U.S.C. 103 as being unpatentable over Park (WO 2016/200080 A1, an English equivalent to US 2018/0166636 Al, was applied) in view of Akira (JP 2004-303490 A) is withdrawn in view of Applicant’s amendment and remark.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Park and Akira in view of Sim (US 2014/0367653 A1) is withdrawn in view of Applicant’s amendment and remark.
Examiner’s Statement of Reason for Allowance

	The following is an examiner’s statement of reasons for allowance: the claims, filed on 03/08/2022, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious a polymer comprising a unit having a Chemical Formula 1 as recited in amended claim 1. Specifically, a polymer comprising a fluorene monomer functionalize with the claimed Y group, i.e., (Y2)i-Y3-, as recited in amended claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-20 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.